Exhibit 99.1 Seth M. Shaw February 27, 2014 Board of Directors Tauriga Sciences, Inc. 39 Old Ridgebury Road Danbury, CT 06180 RE:Resignation from Tauriga Sciences, Inc. To Whom It May Concern: Effective as of the date hereof, I hereby resign as a member of the Board of Directors and as the Chief Executive Officer, President and interim Chief Financial Officer of Tauriga Sciences, Inc. (the “Company”).My resignation from these positions is not a result of any disagreement with the Company, its Board of Directors, or its management. It has been my great pleasure to serve as a member of the Board of Directors and Chief Executive Officer, and I look forward to moving the Company forward as its Vice President of Strategic Development. Sincerely, /s/ Seth M. Shaw Seth M. Shaw
